Citation Nr: 0218802	
Decision Date: 12/31/02    Archive Date: 01/07/03

DOCKET NO.  00-22 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines


THE ISSUE

Whether the appellant has basic eligibility for Department 
of Veterans Affairs benefits.


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The appellant claims that he had service in the Philippine 
Commonwealth Army in the service of the United States 
during World War II.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a July 2000 
decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Manila, the Republic of the 
Philippines.
FINDING OF FACT

The service department has certified that the appellant 
did not have verified service in the Philippine 
Commonwealth Army, to include the recognized guerrillas, 
in the service of the United States Armed Forces during 
World War II.


CONCLUSION OF LAW

The appellant had no valid military service in the U.S. 
Armed Forces that would establish his eligibility to 
receive benefits from VA as a "veteran".  38 U.S.C.A. 
§§ 101, 107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.1, 
3.12, 3.40, 3.41, 3.102, 3.159, 3.203 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act

The appellant has requested eligibility as a proper 
claimant for VA benefits.  Before addressing this issue, 
the Board notes that, in November 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Public Law No. 106-175 (2000) (now codified at 
38 U.S.C. §§ 5100-5103A, 5106-7 (West Supp. 2002)), which 
substantially modified the circumstances under which VA's 
duty to assist claimants applies, and how that duty is to 
be discharged.  The new statute revised the former section 
5107(a) of title 38, United States Code, to eliminate the 
requirement that a claimant must come forward first with 
evidence to well ground a claim before the Secretary of 
Veterans Affairs is obligated to assist the claimant in 
developing the facts pertinent to the claim.

Judicial caselaw is inconsistent as to whether the new law 
is to be given retroactive effect.  The U.S. Court of 
Appeals for Veterans Claims has held that the entire VCAA 
potentially affects claims pending on or filed after the 
date of enactment (as well as certain claims that were 
finally denied during the period from July 14, 1999, to 
November 9, 2000).  See generally Holliday v. Principi, 14 
Vet. App. 280 (2001); see also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  That analysis would include cases that 
had been decided by the Board before the VCAA, but were 
pending in Court at the time of its enactment.  However, 
the U.S. Court of Appeals for the Federal Circuit has 
recently held that only section 4 of the VCAA (which 
eliminated the well-grounded claim requirement) is 
retroactively applicable to decisions of the Board entered 
before the enactment date of the VCAA, and that section 
3(a) of the VCAA (covering duty-to-notify and duty-to-
assist provisions) is not retroactively applicable to pre-
VCAA decisions of the Board.  See Dyment v. Principi, 287 
F.3d 1377 (Fed. Cir. 2002); Bernklau v. Principi, 291 F.3d 
795 (Fed. Cir. 2002) (stating that Dyment "was plainly 
correct"); see also Stephens v. Principi, 16 Vet. App. 191 
(2002) (per curiam) (holding that a remand for the Board 
to consider the matters on appeal in light of the VCAA 
sections codified at sections 5102, 5103 and 5103A is not 
required).  

Although the Federal Circuit appears to have reasoned that 
the VCAA may not retroactively apply to claims or appeals 
pending on the date of its enactment, the Court stated 
that it was not deciding that question at this time.  In 
this regard, the Board notes that VAOPGCPREC 11-2000 (Nov. 
27, 2000) appears to hold that the VCAA is retroactively 
applicable to claims pending on the date of its enactment.  
Further, the regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received 
by VA on or after November 9, 2000, the VCAA's enactment 
date, as well as to any claim filed before that date but 
not decided by VA as of that date."  66 Fed. Reg. 45,629 
(Aug. 29, 2001).  Precedent opinions of the chief legal 
officer of the Department, and regulations of the 
Department, are binding on the Board.  38 U.S.C.A. § 
7104(c) (West 1991 & Supp. 2002).  Therefore, for purposes 
of the present case, the Board will assume that the VCAA 
is applicable to claims or appeals pending before the RO 
or the Board on the date of its enactment.

VA has published regulations to implement the VCAA.  See 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2002)).  The intended effect of these regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and scope of assistance VA 
will provide a claimant who files a substantially complete 
application for VA benefits.  These new regulations also 
provide guidelines regarding VA's duties to notify 
claimants of necessary information or evidence and to 
assist claimants in obtaining evidence.  These new 
regulations, which in pertinent part are effective as of 
the date of enactment of the VCAA, interpret and implement 
the mandates of the statute, "and do not provide any 
rights other than those provided by the VCAA."  66 Fed. 
Reg. 45,629.  For the reasons discussed below, the Board 
finds that the requirements of the VCAA and the 
implementing regulations, to the extent they are 
applicable, have been satisfied in this matter.  

Changes potentially relevant to the appellant's appeal 
include the establishment of specific procedures for 
advising the claimant and his or her representative of 
information required to substantiate a claim, a broader VA 
obligation to obtain relevant records and advise claimants 
of the status of those efforts, and an enhanced 
requirement to provide a VA medical examination or obtain 
a medical opinion in cases where such a procedure is 
necessary to make a decision on a claim. 

The Board finds that the requirements of the VCAA have 
clearly been satisfied in this matter.  We note that the 
appellant was advised, by virtue of a detailed statement 
of the case (SOC), and supplemental statement of the case 
(SSOC), issued during the pendency of this appeal, of the 
pertinent law, and what the evidence must show in order to 
substantiate his claim.  We, therefore, believe that 
appropriate notice has been given in this case.  The Board 
notes, in addition, that a substantial body of lay and 
medical evidence was developed with respect to the 
appellant's claim, and the SOC and SSOC issued by the RO 
clarified what evidence would be required to establish 
eligibility for VA benefits.  The appellant responded to 
the RO's communications with additional evidence and 
argument, thus curing (or rendering harmless) any previous 
omissions.  See Bernard v. Brown, 4 Vet. App. 384, 393-94 
(1993), infra; VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 
(1992)).

Further, in an October 2002 letter, the Board advised the 
appellant of the Veterans Claims Assistance Act and the 
new duty-to-assist regulations, providing specific 
information as to how VA would attempt to secure any 
pertinent records which the appellant might identify.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (noting 
that VA must communicate with claimants as to the 
evidentiary development requirements of the VCAA).  The 
appellant did not respond to the Board's letter.  See also 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).

Accordingly, the Board believes that VA has no outstanding 
duty to inform the appellant or his representative that 
any additional information or evidence is needed to 
substantiate his claim.  VCAA § 3(a), 114 Stat. 2096, 
2096-97 (now codified as amended at 38 U.S.C. § 5103).  
Likewise, it appears that all obtainable evidence 
identified by the appellant relative to his claim has been 
obtained and associated with the claims file, and that he 
has not identified any other pertinent evidence, not 
already of record, which would need to be obtained for an 
equitable disposition of this appeal. 

Further, the Act also requires VA to provide a medical 
examination when such an examination is necessary to make 
a decision on the claim.  VCAA § 3(a) (codified at 38 
U.S.C. 5103A(d)).  Thus, the Board is satisfied that all 
relevant facts have been properly and sufficiently 
developed, and that the appellant will not be prejudiced 
by our proceeding to a decision on the basis of the 
evidence currently of record regarding his claim for 
eligibility for VA benefits.

Of necessity, because the RO did not have the opportunity 
to adjudicate the appellant's claims pursuant to the VCAA, 
the Board has considered the applicability of Bernard v. 
Brown, supra.  In Bernard, the Court held that, before the 
Board addresses in a decision a question that has not been 
addressed by the RO, it must consider whether the claimant 
has been given adequate notice of the need to submit 
evidence or argument, an opportunity to submit such 
evidence or argument, and an opportunity to address the 
question at a hearing, and whether the claimant has been 
prejudiced by any denials of those opportunities.  As 
discussed in detail above, the Board has reviewed the 
evidence of record and determined that all notification 
and development actions required by the new legislation 
appear to have been completed to the extent necessary 
under the circumstances.

Accordingly, we find that VA has satisfied its duty to 
assist the appellant in apprising him as to the evidence 
needed, and in obtaining evidence pertaining to his 
claims, under both former law and the new VCAA, to the 
extent it is applicable.  The Board, therefore, finds that 
no useful purpose would be served in remanding this matter 
for yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the appellant.  The Court of 
Appeals for Veterans Claims has held that such remands are 
to be avoided.  See Winters v. West, 12 Vet. App. 203 
(1999) (en banc), vacated on other grounds sub nom. 
Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  In fact, the Court 
has stated, "The VCAA is a reason to remand many, many 
claims, but it is not an excuse to remand all claims."  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en 
banc); see Stephens v. Principi, supra.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 1991 & 
Supp. 2002).  When there is an approximate balance in the 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991 & Supp. 2002); 38 C.F.R. 
§ 3.102 (2002); VCAA § 4, 114 Stat. 2096, 2098-99 
(codified as amended at 38 U.S.C. § 5107(b)).

II.  Factual Background and Analysis

The appellant has claimed entitlement to VA benefits based 
on his alleged service with the Philippine Commonwealth 
Army in the service of the United States Forces. He has 
claimed that he was honorably discharged from the United 
States Armed Forces in the Far East (USAFFE) and the 
recognized guerrillas in March 1945.  In support of his 
contentions he submitted a photocopy of a Philippine Army 
AGO Form 55 that purports to document the appellant's 
honorable service in that organization from November 23, 
1941, to apparently three years later, and reported that 
he was a prisoner of war (POW) of the Japanese government 
from April 9 to September 24, 1942.

Basic eligibility for VA benefits, however, is dependent 
upon verification of valid military service by the U.S. 
Army Reserve Personnel Center (ARPERSCEN).  In this case, 
ARPERSCEN has certified, in March 2000 , that the 
appellant had no service in the Philippine Commonwealth 
Army, including the recognized guerrillas, in the service 
of the United States Armed Forces.

For purposes of determinations regarding compensation 
benefits, the term "veteran" means a person who served in 
the active military, naval, or air service and who was 
discharged or released therefrom under conditions other 
than dishonorable.  38 U.S.C.A. § 101(2); 38 C.F.R. § 
3.1(d).

Service in the Regular Philippine Scouts is included for 
pension, compensation, dependency and indemnity 
compensation, and burial benefits.  38 C.F.R. § 3.40(a). 
Service as a Philippine Scout in the Regular Army inducted 
between October 6, 1945, and June 30, 1947, inclusive, and 
in the Commonwealth Army of the Philippines from and after 
the dates and hours when called into service of the Armed 
Forces of the United States by orders issued from time to 
time by the General Officer, U.S. Army, pursuant to the 
Military Order of the President of the United States dated 
July 26, 1941, is included for compensation benefits, but 
not for pension benefits.  Service department certified 
recognized guerrilla service and unrecognized guerrilla 
service under a recognized commissioned officer, only if 
the person was a former member of the United States Armed 
Forces (including the Philippine Scouts), or the 
Commonwealth Army, prior to July 1, 1946, is included for 
compensation benefits, but not for pension or burial 
benefits.  38 C.F.R. § 3.40(c), (d).

These regulations have their basis in statute, at 38 
U.S.C.A. § 107(a) (West 1991 & Supp. 2002).  See Dela Pena 
v. Derwinski, 2 Vet. App. 80 (1992), wherein the United 
States Court of Appeals for Veterans Claims upheld the 
constitutionality of 38 U.S.C. § 107(a), following the 
"reasoning and wisdom" of the U.S. Court of Appeals for 
the District of Columbia Circuit in Quiban v. Veterans 
Admin., 928 F.2d 1154 (D.C. Cir. 1991).

As a threshold matter, one claiming entitlement to VA 
benefits must qualify as a claimant by submitting evidence 
of service and character of discharge.  Aguilar v. 
Derwinski, 2 Vet. App. 21 (1991); Grottveit v. Brown, 5 
Vet. App. 91 (1993).  For the purpose of establishing 
entitlement to VA benefits, VA may accept evidence of 
service submitted by a claimant, such as a Department of 
Defense Certificate of Release or Discharge from Active 
Duty (DD Form 214), or original Certificate of Discharge, 
without verification from the appropriate United States 
service department under the following conditions: (1) The 
evidence is a document issued by the United States service 
department; (2) The document contains needed information 
as to length, time and character of service; and, (3) in 
the opinion of VA the document is genuine and the 
information contained in it is accurate.  38 C.F.R. § 
3.203(a) (2002).

In the present case, the appellant submitted a claim for 
compensation or pension benefits in February 2000 based 
upon his claimed service in the recognized guerrillas of 
the USAFFE from November 23, 1941, to March 15, 1945.  
However, in March 2000, the service department officially 
certified that the appellant "had no service as a member 
of the Philippine Commonwealth Army, including the 
recognized guerillas in the service of the United States 
Armed Forces".  This certification is binding upon VA 
under most circumstances.  Duro v. Derwinski, 2 Vet. App. 
530 (1992).  In May 2000, the appellant submitted a former 
POW medical history and two written statements from 
comrades to the effect that they were all POWs together at 
Camp O'Donnell Capas, Tarlac, Philippines.  

In an October 2001 response to the RO's subsequent 
requests, ARPERSCEN advised that another search to verify 
the veteran's service based upon variations in the 
spelling of his name, using middle initials "Z" or "C" and 
surname "[redacted]", "[redacted]" or "[redacted]" was negative.  
It was noted that no change was warranted in the prior 
negative certification.  

While the Board acknowledges the appellant's apparent 
sincerity in his claim, "service department findings are 
binding on VA for purposes of establishing service in the 
U.S. Armed Forces."  Duro v. Derwinski, supra.  In claims 
for VA benefits where the requisite veteran status is at 
issue, the relevant question is whether the claimant has 
qualifying service under title 38 of the United States 
Code and the regulations promulgated pursuant thereto.  
See Soria v. Brown, 118 F.3d 747, 749 (Fed. Cir. 1997).  
Where service department certification is required, see 38 
C.F.R. § 3.203(c), the service department's decision on 
such matters is conclusive and binding upon VA.  Thus, if 
the United States service department refuses to verify the 
appellant's claimed service, the applicant's only recourse 
lies within the relevant service department, not VA.  
Soria, supra; Sarmiento v. Brown, 7 Vet. App. 80, 85 
(1994).  In addition, the claimant is free to seek 
revision of such findings through the Board for Correction 
of Military Records.  See Duro and Soria, supra; Dacoron 
v. Brown, 4 Vet. App. 115, 120 (1993).

In short, under 38 C.F.R. §§ 3.41 and 3.203, Philippine 
veterans are not eligible for veterans' benefits unless a 
United States service department documents or certifies 
their service.  See Duro, supra; see also Dacoron, supra.  
Moreover, as indicated in a Memorandum for File prepared 
in February 2002 by the RO, no additional facts, such as 
alternate name spellings, or different dates of service or 
service numbers have been received to warrant a request 
for recertification.  See Sarmiento, supra.  Accordingly, 
the Board finds that VA has fulfilled its duty under 38 
C.F.R. § 3.203(c).

In the present case, the appellant submitted a photocopy 
of a paper that purports to document his honorable service 
in the Philippine Army, duplicative of that previously 
received by the RO.  We must point out, however, that the 
Philippine Army was never a part of the USAFFE, unlike 
some units of the Philippine Commonwealth Army and the 
recognized guerrillas.  Moreover, the submitted document 
is a photocopy, not an original; and it was not issued by 
an U.S. service department or custodian of public records 
who certified its genuineness.

As ARPERSCEN has certified that the appellant did not have 
qualifying service, VA is bound by that determination and 
is prohibited by its regulations from finding that he 
served in the Philippine Commonwealth Army or had 
recognized guerrilla service.  Accordingly, the appellant 
does not have basic eligibility to VA benefits, and the 
claim must be denied as a matter of law.  See Sabonis, 
supra; 38 C.F.R. § 3.1(y)(1).

ORDER

Basic eligibility for VA benefits is denied.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.

? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

